DETAILED ACTION

Appellant’s Election to Reopen Prosecution
This application is the subject of Appeal 2020-004128 before the Patent Trial and Appeal Board (PTAB). The PTAB issued its Decision on Appeal on September 30, 2020, which decision contained a new ground of rejection pursuant to 37 CFR 41.50(b). 

Appellant elected to reopen prosecution by filing a submission under 37 CFR 41.50(b)(1), which submission was timely filed on November 9, 2020. The November 9, 2020 submission included amendments to the claims subject to the new ground of rejection along with additional amendments to the specification and claims and a new reissue declaration. 

The November 9, 2020 submission was deemed to be improper under 37 CFR 41.50(b)(1) and, therefore, was not entered for the reasons given in the NOTICE OF IMPROPER SUBMISSION UNDER 37 CFR 41.50(B)(1) mailed on February 4, 2021. The February 4, 2021 notice gave appellant a shortened statutory period of two months to correct the submission.

The appellant filed a supplemental submission under 37 CFR 41.50(b)(1) on March 3, 2021 which addresses some of the deficiencies explained in the February 4, 2021 notice while arguing that the November 9, 2020 submission should have been entered. Appellant’s remarks filed on March 3, 2021 include allegations of misconduct on the part of the examiner and/or the examiner’s supervisor. Such allegations are not appropriate for inclusion in a response to an Office action and will not be addressed by the examiner. Business before the USPTO is to be conducted with decorum and courtesy.

While the March 3, 2021 supplemental submission does not appear to fully comply with 37 CFR 41.50(b)(1), the USPTO will exercise its discretion to enter the March 3, 2021 submission in order to expedite prosecution. This does not mean that appellant will be excused from complying with all applicable statutes and regulations when filing future responses. 

Accordingly, prosecution in this application has been reopened pursuant to 37 CFR 41.50(b)(1). 

The following parts of the March 3, 2021 supplemental submission will be addressed in this Office action:
The amendments to the specification.
The amendments to the claims.
The new reissue declaration.
However, the remarks included with the March 3, 2021 supplemental submission are deemed to be inappropriate for the reasons given above and, therefore, will not be addressed in this action. As a courtesy to the appellant, the examiner will instead address any appropriate remarks included in the November 9, 2020 submission even though that submission will not be officially entered.

Limited Prosecution under 37 CFR 41.50(b)(1)
The reopening of prosecution pursuant to 37 CFR 41.50(b)(1) does not provide for a full reconsideration of every issue by the examiner. Rather, 37 CFR 41.50(b)(1) states that:
Appellant is entitled to amend the claims that are subject to the PTAB’s new ground of rejection or submit new evidence relating to such claims.
Upon the filing of an appropriate amendment or new evidence, prosecution will be remanded to the examiner, and the matter will be reconsidered by the examiner.
The PTAB’s new ground of rejection is binding upon the examiner unless the examiner finds that the amendment or new evidence filed under 37 CFR 41.50(b)(1) overcomes the new ground of rejection.

As explained in MPEP 1214.01, subsection I (Submission of Amendment or New Evidence):
The new ground of rejection raised by the PTAB does not reopen prosecution except as to that subject matter to which the new rejection was applied. 
If the PTAB’s decision includes an affirmance of at least one rejection, the basis of the affirmed rejection(s) is not open to further prosecution. However, prosecution before the examiner of the new ground of rejection can incidentally result in overcoming the affirmed rejection(s). 
If the examiner does not consider that the amendment or new evidence overcomes the PTAB’s new ground of rejection, the examiner will again reject the claims.
If the PTAB’s new ground of rejection is not overcome, the applicant can file a new (i.e., second) appeal. Such appeal must be limited to the 37 CFR 41.50(b) rejection and may not include the affirmed rejection(s). 

Rejections Affirmed by the PTAB – Not Open to Further Prosecution
The PTAB decision issued on September 30, 2020 affirmed the following rejections affecting claims 1-7, 10-12, 17-19 and 23-26 as those claims appeared in the amendment filed on June 3, 2019:
AFFIRMED GROUND 1:  The rejection of claims 1 and 7 under 35 USC 102(e) as anticipated by the Wahl et al. patent.1
AFFIRMED GROUND 2:  The rejection of claims 1 and 7 under 35 USC 103(a) as obvious over Wahl et al.
AFFIRMED GROUND 3:  The rejection of claims 1-7, 10-12, 15-19 and 23-26 under 35 USC 112(b) as being indefinite. Specifically, the PTAB found the claims to be indefinite because:
The claims recite an “iron” golf clubhead, but the record contains conflicting indications as to whether or not the term “iron” is limiting, i.e., it is unclear whether or not the claims are limited to a traditional iron-type club.
The claims have been drafted with serial imprecision when naming the clubhead’s elements, i.e., the same words are used repeatedly, in different sequences, to define various elements, with a failure to faithfully adhere to these words, and their sequences, when referring to claim elements. 
The confusion of the claim language is compounded by the manner in which the means-plus-function clauses are defined.
AFFIRMED GROUND 4:  The rejection of claims 1-7, 10-12, 15-19 and 23-26 under 35 USC 251 as being based upon a defective reissue declaration that failed to properly identify an error correctable by reissue. This rejection was based upon the examiner’s finding that the reissue declaration filed on June 3, 2019 is defective.

As explained above, these rejections affirmed by the PTAB are not open to further prosecution before the examiner.

PTAB’s Findings Concerning the Original Disclosure
In its Decision on Appeal, the PTAB provided a detailed explanation of its findings concerning the original disclosure, i.e., the disclosure of original Application No. 13/741,500 as filed on January 15, 2013. See pp. 2-9 of the PTAB’s decision. Specifically, the PTAB found that the original disclosure:
Discloses a single embodiment of a golf iron clubhead 10 that incorporates what the applicant dubs “facetongue technology”, i.e., is limited to the disclosure of a clubhead 10 having a “tongue”.
Uses the terms “tongue” and “piston” interchangeably in referring to element 36.
Uses the terms “groove” and “cylinder” interchangeably in referring to element 42.
Defines the tongue/piston 36 and groove/cylinder 42 as engaging in a piston-cylinder fashion, which is consistent with the ordinary meaning of the term “tongue” as a protruding strip along the edge of a structure that fits into a matching “groove” on the edge of another structure2.
Defines the tongue and groove assembly 20 as including the U-shaped flange 28 and the tongue/piston 36.
Defines the U-shaped flange 28 as including the lower portion 29 of the facewall 17 and the upwardly extending wall 33, which combined structure the PTAB refers to as a “lip” for expediency.
Uses the alternative term “rear leg” in reference to the rear/left portion of the U-shaped flange 28, i.e., the same portion as the upwardly extending wall 33.
Defines the tongue/piston 36 as being formed on the rear surface of the “rear leg”, i.e., on the rear surface of the upwardly extending wall 333.
Identifies the U-shaped flange 28 and the tongue 36 as separate elements of the tongue and groove assembly 20 and, thus, delineates the tongue 36 as an element which is distinct from (although integral with) the “rear leg” or upwardly extending wall 33 of the U-shaped flange 28.

The above-discussed findings of the PTAB are illustrated by the following annotated drawings provided by the PTAB on pp. 4-5 of the PTAB’s decision:

    PNG
    media_image1.png
    425
    499
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    433
    476
    media_image2.png
    Greyscale

The above-discussed findings of the PTAB concerning the original disclosure are binding upon the examiner. The examiner will not take a position contrary to these findings.

Assertion of PTAB Error & Attempt to Redefine Original Disclosure
The applicant’s arguments that accompany the submission filed under 37 CFR 41.50(b)(1) on November 9, 2020 are devoted to the assertion that the PTAB erred in its interpretation of the original disclosure. The position taken by the applicant seems best summarized by the following statements made in the November 9, 2020 submission (emphasis added):
While the Board’s decision does include a second definition of the tongue and groove assembly 20 on page 6 lines 7 to 9, several other places in the decision seem to indicate that the Board believes the “tongue” definition to be limited to the rearward extending piston portion 36. For example both the Board’s annotated patent drawings on page 3 and page 4 have a legend tongue 36 in bold designating only the rearward piston portion. (p. 10, ll. 1-5.)
While these quotations may not reflect all of the Boards support for its tongue definition, they do support applicant’s assertion that the specification may suggest in parts that the tongue only includes the rearward portion and not the ENTIRE rear portion of the integral assembly, and that possibility supports applicants specification clarification in this amended reissue, (p. 11, ll. 4-7.)
Before that applicant needs to point out the disclosure that supports a tongue definition that includes channel 28, upward wall 33 and the rearwardly extending piston portion and cylinder 42. (p. 11, ll. 8-10.)
… In the present case the rearward piston portion 36 is unecessary to the function of the clubhead, and in fact Taylormade Golf of Carlsbad California has sold millions of irons using applicants design without the rearward extension tongue with great commercial success. (p. 14, ll. 10-13.)

Thus, the applicant’s arguments filed on November 9, 2020 signal the applicant’s intention to (a) establish that the PTAB erred in its findings concerning the original disclosure, and (b) redefine the term “tongue” such that its definition differs from that of the original disclosure as understood by the PTAB. More specifically, the applicant argues that the element 36 identified by the PTAB as corresponding to the disclosed “tongue” or “piston” is not a necessary part of the claimed invention; rather, applicant wishes for the claimed “tongue” to be understood as requiring only the U-shaped flange 28 with its upwardly extending wall 33 without requiring the element 36 identified in the original disclosure as the “tongue” or “piston”. In other words, applicant wishes for the claims to cover what the PTAB has referred to as a “tongue-less” embodiment, which is not supported by the original disclosure.

The applicant’s intention to redefine to term “tongue” is also clear from the amendments made to claims 1, 2, 17 and 23-26 in the March 3, 2021 supplemental submission as well as the language of new claim 27. Specifically:
Claim 1 has been amended to recite “a tongue defined by
Claim 2 has been amended to recite “said tongue wall portion having a rearwardly extending piston portion” (ll. 2-3). Such a limitation defining the “piston portion” as a distinct element from the “tongue” is in direct contradiction of the PTAB’s finding that the original disclosure uses the terms “tongue” and “piston” interchangeably in referring to element 36.
Claim 17 has been amended to recite “a tongue including…a lower sole portion of said facewall having…an integral “U’ shaped flange…with an arcuate sole portion and an upwardly extending wall portion behind the facewall” (ll. 5-7). Such a limitation defining the “tongue” as including the U-shaped flange 28 with its lower portion 29 of the facewall 17 and its upwardly extending wall 33 is in direct contradiction of the PTAB’s finding that the original disclosure identifies the U-shaped flange 28 and the tongue 36 as separate elements of the tongue and groove assembly 20 and, thus, delineates the tongue 36 as an element which is distinct from (although integral with) the “rear leg” or upwardly extending wall 33.
Claim 23 has been amended to recite “a tongue defined by a lower portion of said facewall having an integral “U’ shaped flange…with a wall portion extending integrally rearwardly and upwardly from the “U’ shaped flange and extending upwardly parallel to the facewall” (ll. 3-6). Such a limitation defining the “tongue” as defined by (i.e., a part of) the U-shaped flange 28 with its lower portion 29 of the facewall 17 and its upwardly extending wall 33 is in direct contradiction of the PTAB’s finding that the original disclosure identifies the U-shaped flange 28 and the tongue 36 as separate elements of the tongue and groove assembly 20 and, thus, delineates the tongue 36 as an element which is distinct from (although integral with) the “rear leg” or upwardly extending wall 33.
Claim 24 has been amended to recite “a tongue including a lower portion of the facewall…having an integral “U” shaped flange…with an arcuate lower portion and an integrally rearwardly and upwardly extending wall portion behind the facewall and extending upwardly parallel to the facewall” (ll. 3-7). Such a limitation defining the “tongue” as including the U-shaped flange 28 with its lower portion 29 of the facewall 17 and its upwardly extending wall 33 is in direct 
Claim 25 has been amended to recite “a tongue including a wall portion extending rearwardly and integrally upwardly from the lower portion of the facewall and extending upwardly parallel to the facewall” (ll. 3-4). Such a limitation defining the “tongue” as including the upwardly extending wall 33 (of the U-shaped flange 28) is in direct contradiction of the PTAB’s finding that the original disclosure identifies the U-shaped flange 28 and the tongue 36 as separate elements of the tongue and groove assembly 20 and, thus, delineates the tongue 36 as an element which is distinct from (although integral with) the “rear leg” or upwardly extending wall 33.
Claim 26 has been amended to recite “a tongue defined by a “U” shaped channel formed with the lower edge of the facewall having a rear leg wall extending upwardly behind and parallel to the facewall” (ll. 5-6). Such a limitation defining the “tongue” as defined by (i.e., a part of) the U-shaped flange 28 with its upwardly extending wall 33 (i.e., “rear leg”) is in direct contradiction of the PTAB’s finding that the original disclosure identifies the U-shaped flange 28 and the tongue 36 as separate elements of the tongue and groove assembly 20 and, thus, delineates the tongue 36 as an element which is distinct from (although integral with) the “rear leg” or upwardly extending wall 33.
New claim 27 recites “a tongue defined by a “U” shaped channel formed with the lower portion of the facewall having a rear leg wall extending upwardly behind and parallel to the facewall” (ll. 5-6). Such a limitation defining the “tongue” as defined by (i.e., a part of) the U-shaped flange 28 with its upwardly extending wall 33 (i.e., “rear leg”) is in direct contradiction of the PTAB’s finding that the original disclosure identifies the U-shaped flange 28 and the tongue 36 as separate elements of the tongue and groove assembly 20 and, thus, delineates the tongue 36 as an element which is distinct from (although integral with) the “rear leg” or upwardly extending wall 33.

As explained above, the PTAB’s findings concerning the original disclosure are binding upon the examiner. It would be inappropriate for the examiner to consider or comment on the applicant’s assertion that the PTAB erred in its findings. Further, it would be improper for the examiner to adopt an interpretation of the original disclosure—such as the applicant’s attempted redefinition of the term “tongue”—that contradicts the PTAB’s findings. 

Accordingly, for the purposes of the reopened prosecution before the examiner, the original disclosure will be interpreted in the manner explained by the PTAB. In particular, the original disclosure will be understood as identifying the U-shaped flange 28 and the tongue 36 as separate elements of the tongue and groove assembly 20 and, thus, as delineating the tongue 36 as an element which is distinct from (although integral with) the “rear leg” or upwardly extending wall 33. New claim language that contradicts this original disclosure will (a) be considered to be new matter, and (b) not be considered as properly directed to the single disclosed embodiment of a clubhead having a “tongue”.

New Ground of Rejection Not Overcome
The PTAB’s Decision on Appeal issued on September 30, 2020 contained the following new ground of rejection pursuant to 37 CFR 41.50(b):
PTAB’S NEW GROUND:  Claims 1, 7, 17 and 23-26 are rejected under 35 USC 251 for failing to comply with the original-patent requirement because there was no disclosure of a tongue-less embodiment of the invention. See the further explanation on pp. 30-32 of the PTAB’s decision.

The examiner finds that the amendments to the claims filed under 37 CFR 41.50(b)(1) on March 3, 2021 do not overcome the PTAB’s new ground of rejection for the following reasons.

As explained above, claims 1, 17 and 23-26 have been amended in the March 3, 2021 submission to redefine the term “tongue” such that its definition differs from that of the original disclosure as understood by the PTAB. Applicant’s arguments included with the November 9, 2020 submission make it clear that applicant wishes for the claimed “tongue” to be understood as 

Accordingly, the amendments made to the claims do not overcome the PTAB’s rejection of claims 1, 7, 17 and 23-26 under 35 USC 251 for failing to comply with the original-patent requirement because there was no disclosure of an embodiment of the invention having the newly redefined “tongue”. Applicant’s attempt to use the word “tongue” in the claims while preserving the intention of covering a “tongue-less” embodiment is not supported by the original disclosure and is improper.

Affirmed Rejections Not Overcome Incidentally
As explained above, prosecution before the examiner of the PTAB’s new ground of rejection can incidentally result in overcoming the affirmed rejection(s). However, the examiner finds that such is not the case here. That is, the affirmed rejections have not been overcome incidentally by the amendments to the claims filed under 37 CFR 41.50(b)(1) on March 3, 2021 for the following reasons.

AFFIRMED GROUND 1:  Claims 1 and 7 are rejected under 35 USC 102(e) as anticipated by the Wahl et al. patent.

The examiner finds that AFFIRMED GROUND 1 has not been overcome incidentally by the amendments to the claims filed under 37 CFR 41.50(b)(1) because applicant has attempted to use the word “tongue” in the claims while preserving the intention of covering a “tongue-less” embodiment. Such a tongue-less embodiment is met by Wahl et al. for the reasons given by the PTAB in affirming this ground of rejection.

AFFIRMED GROUND 2:  Claims 1 and 7 are rejected under 35 USC 103(a) as obvious over Wahl et al.

The examiner finds that AFFIRMED GROUND 2 has not been overcome incidentally by the amendments to the claims filed under 37 CFR 41.50(b)(1) because applicant has attempted to use the word “tongue” in the claims while preserving the intention of covering a “tongue-less” embodiment. Such a tongue-less embodiment is met by Wahl et al. for the reasons given by the PTAB in affirming this ground of rejection.

AFFIRMED GROUND 3:  Claims 1-7, 10-12, 15-19 and 23-26 are rejected under 35 USC 112(b) as being indefinite. Specifically, the PTAB found the claims to be indefinite because:
The claims recite an “iron” golf clubhead, but the record contains conflicting indications as to whether or not the term “iron” is limiting, i.e., it is unclear whether or not the claims are limited to a traditional iron-type club.
The claims have been drafted with serial imprecision when naming the clubhead’s elements, i.e., the same words are used repeatedly, in different sequences, to define various elements, with a failure to faithfully adhere to these words, and their sequences, when referring to claim elements. 
The confusion of the claim language is compounded by the manner in which the means-plus-function clauses are defined.

The examiner finds that AFFIRMED GROUND 3 has not been overcome incidentally by the amendments to the claims filed under 37 CFR 41.50(b)(1) because:
The claims still recite the indefinite term “iron”.
The claims are still drafted with serial imprecision when naming the clubhead’s elements.
The claims still recite the indefinite means-plus-function clauses.

AFFIRMED GROUND 4:  Claims 1-7, 10-12, 15-19 and 23-26 are rejected under 35 USC 251 as being based upon a defective reissue declaration that failed to properly identify an error correctable by reissue. 

The examiner finds that AFFIRMED GROUND 4 has not been overcome incidentally by the March 3, 2021 supplemental submission filed under 37 CFR 41.50(b)(1) because this affirmed ground was based upon the examiner’s finding that the reissue declaration filed on June 3, 2019 is defective, and that declaration remains defective. Further, the new reissue declaration filed together with the March 3, 2021 submission is defective for the reasons explained in detail below and, therefore, does not overcome AFFIRMED GROUND 4.

New Grounds of Rejection Necessitated by 41.50(b)(1) Submission
The examiner finds that the amendments to the claims filed under 37 CFR 41.50(b)(1) on March 3, 2021 necessitate the following new grounds of rejection.

EXAMINER’S NEW GROUND 1: Claim 27 is rejected under 35 USC 251 for failing to comply with the original-patent requirement because there was no disclosure of a tongue-less embodiment of the invention. 

As explained above, new claim 27 has been added in the March 3, 2021 submission to redefine the term “tongue” such that its definition differs from that of the original disclosure as understood by the PTAB. Applicant’s arguments included with the November 9, 2020 submission make it clear that applicant wishes for the claimed “tongue” to be understood as requiring only the U-shaped flange 28 with its upwardly extending wall 33 without requiring the element 36 identified in the original disclosure as the “tongue” or “piston”. In other words, applicant wishes for the claims to cover what the PTAB has referred to as a “tongue-less” embodiment, which is not supported by the original disclosure. Such new claim language, which 

Accordingly, new claim 27 fails to comply with the original-patent requirement because there was no disclosure of an embodiment of the invention having the newly redefined “tongue”. Applicant’s attempt to use the word “tongue” in the claims while preserving the intention of covering a “tongue-less” embodiment is not supported by the original disclosure and is improper.

EXAMINER’S NEW GROUND 2: Claims 1-7, 10-12, 17-19 and 23-27 are rejected under 35 USC 112(a) because these claims recite new matter.

As explained above, claims 1, 17 and 23-26 have been amended and new claim 27 has been added in the March 3, 2021 submission to redefine the term “tongue” such that its definition differs from that of the original disclosure as understood by the PTAB. Applicant’s arguments included with the November 9, 2020 submission make it clear that applicant wishes for the claimed “tongue” to be understood as requiring only the U-shaped flange 28 with its upwardly extending wall 33 without requiring the element 36 identified in the original disclosure as the “tongue” or “piston”. In other words, applicant wishes for the claims to cover what the PTAB has referred to as a “tongue-less” embodiment, which is not supported by the original disclosure. Such new claim language, which contradicts the original disclosure, is not considered to be properly directed to the single disclosed embodiment of a clubhead having a “tongue”. The original disclosure identified the U-shaped flange 28 and the tongue 36 as separate elements of the tongue and groove assembly 20 and, thus, delineated the tongue 36 as an element which is distinct from (although integral with) the “rear leg” or upwardly extending wall 33. There was no 

As also explained above, claim 2 has been amended to recite “said tongue wall portion having a rearwardly extending piston portion” (ll. 2-3). Such a limitation defining the “piston portion” as a distinct element from the “tongue” is in direct contradiction of the PTAB’s finding that the original disclosure uses the terms “tongue” and “piston” interchangeably in referring to element 36. Accordingly, amended claim 2 recites new matter.

Dependent claims 3-7, 10-12, 18 and 19 recite new matter by virtue of their dependency.

EXAMINER’S NEW GROUND 3: Claims 1-7, 10-12, 17-19 and 23-27 are rejected under 35 USC 112(b) as being indefinite.

As explained above, claims 1, 17 and 23-26 have been amended and new claim 27 has been added in the March 3, 2021 submission to redefine the term “tongue” such that its definition differs from that of the original disclosure as understood by the PTAB. Applicant’s arguments included with the November 9, 2020 submission make it clear that applicant wishes for the claimed “tongue” to be understood as requiring only the U-shaped flange 28 with its upwardly extending wall 33 without requiring the element 36 identified in the original disclosure as the “tongue” or “piston”. In other words, applicant wishes for the claims to cover what the PTAB has referred to as a “tongue-less” embodiment, which is not supported by the original disclosure. Such new claim language, which contradicts the original disclosure, renders the claims indefinite. 

As explained above, claim 2 has been amended to recite “said tongue wall portion having a rearwardly extending piston portion” (ll. 2-3). Such a limitation defining the “piston portion” as a distinct element from the “tongue” is in direct contradiction of the PTAB’s finding that the 

Claim 2 has been amended to recite the term “said tongue wall portion” (l. 2). This term is indefinite because it lacks proper antecedent basis.

Claim 114 depends from claim 1. As explained above, claim 1 has been amended to recite a “tongue” (l. 3). In further defining the invention of claim 1, claim 11 introduces “a horizontally extending and moveable stabilizer for the…facewall connected to said…wall portion upwardly extending wall portion” (ll. 3-5). Claim 11 fails to define any relationship between the “tongue” of claim 1 and the “stabilizer” of claim 11, which inaccurately suggests that the recited “stabilizer” is a different element than the recited “tongue”. The implication that the claim covers an invention having a “stabilizer” that is separate and distinct from a “tongue” renders the claim indefinite. Thus, claim 11 suffers from similar serial imprecision found by the PTAB to be indefinite.

Claim 11 depends from claim 1. Claim 1 has been amended to recite “a tongue defined by a wall portion extending rearwardly and integrally upwardly from the lower portion of the facewall and extending upwardly parallel to the facewall” (ll. 3-5). In further defining the invention of claim 1, claim 11 introduces “a horizontally extending and moveable stabilizer for the…facewall connected to said…wall portion upwardly extending wall portion” (ll. 3-5). Claim 11 contradicts claim 1 because claim 11 defines a “stabilizer” (corresponding at least in part to the “tongue” of claim 1) that is “connected to” the upwardly extending wall portion whereas claim 1 defines the “tongue” as being “defined by” the upwardly extending wall portion. These contradicting definitions (i.e., “connected to” vs. “defined by”) render the claim indefinite. 

Claim 125 depends from claim 11, which depends from claim 1. As explained above, claim 1 has been amended to recite a “tongue”  (l. 3). In further defining the invention of claims piston” (ll. 1-2). Claim 12 fails to define any relationship between the “tongue” of claim 1 and the “piston” of claim 12, which inaccurately suggests that the recited “piston” is a different element than the recited “tongue”. The implication that the claim covers an invention having a “piston” that is separate and distinct from a “tongue” renders the claim indefinite. Thus, claim 12 suffers from similar serial imprecision found by the PTAB to be indefinite. Further, as explained above with respect to claim 2, such a limitation defining the “piston” as a distinct element from the “tongue” is in direct contradiction of the PTAB’s finding that the original disclosure uses the terms “tongue” and “piston” interchangeably for element 36. Such new claim language, which contradicts the original disclosure, renders the claim indefinite.

Claim 18 depends from claim 17. As explained above, claim 17 has been amended to recite a “tongue” (l. 5). In further defining the invention of claim 17, claim 18 introduces “a piston extending rearwardly from the upwardly extending wall portion” (l. 2). Claim 18 fails to define any relationship between the “tongue” of claim 17 and the “piston” of claim 18, which inaccurately suggests that the recited “piston” is a different element than the recited “tongue”. The implication that the claim covers an invention having a “piston” that is separate and distinct from a “tongue” renders the claim indefinite. Thus, claim 18 suffers from similar serial imprecision found by the PTAB to be indefinite. Further, as explained above with respect to claim 2, such a limitation defining the “piston” as a distinct element from the “tongue” is in direct contradiction of the PTAB’s finding that the original disclosure uses the terms “tongue” and “piston” interchangeably for element 36. Such new claim language, which contradicts the original disclosure, renders the claim indefinite.

New claim 27 is indefinite for the same reasons that the PTAB has found claim 26 to be indefinite. Note that lines 1-6 of claim 27 are nearly identical to lines 1-6 of claim 26. Further, lines 7-11 of claim 27 recite limitations that are similar to, but in some ways broader than, corresponding limitations recited in lines 7-11 of claim 26. Specifically, the PTAB found the subject matter of claim 27 to be indefinite because:
It recites an “iron” golf clubhead, but the record contains conflicting indications as to whether or not the term “iron” is limiting, i.e., it is unclear whether or not the claims are limited to a traditional iron-type club.
It is drafted with serial imprecision when naming the clubhead’s elements, i.e., the same words are used repeatedly, in different sequences, to define various elements, with a failure to faithfully adhere to these words, and their sequences, when referring to claim elements. 

New claim 27 recites the term “said rear leg” (l. 11). This term is indefinite because it lacks proper antecedent basis.

The examiner finds that the new reissue declaration filed together with the March 3, 2021 supplemental submission under 37 CFR 41.50(b)(1) necessitates the following new grounds of rejection.

EXAMINER’S NEW GROUND 4: Claims 1-7, 10-12, 15-19 and 23-27 are rejected under 35 USC 251 as being based upon a defective reissue oath/declaration (i.e., the new reissue declaration filed on March 3, 2021) that fails to properly identify (a) a specific error in the patent that is correctable by reissue, and (b) a claim the reissue application seeks to broaden.

The new reissue declaration filed on March 3, 2021 is defective because it fails to specifically identify at least one error which is relied upon to support the reissue application. See 37 CFR 1.175 and MPEP 1414-1414.01. As required by 37 CFR 1.175(a), the reissue oath/declaration must specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.

In the present case, the March 3, 2021 reissue declaration states that the “first error” is “the limiting interpretation of the specification that opines…”. As explained above, this “limiting interpretation” refers to the applicant’s contention that the PTAB erred in interpreting the 

The March 3, 2021 reissue declaration states that the “second error” is “the failure to include narrower or more specific claims…including reissue patent claims as amended and new narrower reissue claims 23 to 27”. However, such an error statement fails to meet the requirement to specifically identify an error in the original patent that renders the original patent wholly or partly inoperative or invalid. Any error in the original patent claims must be identified by reference to at least one specific claim and the specific claim language wherein lies the error. It is not sufficient to merely state that applicant seeks to broaden or narrow the scope of a patent claim. Further, a statement in the reissue oath/declaration of “…failure to include a claim directed to…” and then reciting all the limitations of a newly added claim would not be considered a sufficient error statement because applicant has not pointed out what the other claims lacked that the newly added claim has, or vice versa. 

The new reissue declaration filed on March 3, 2021 is also defective because it fails to identify an original patent claim that the instant broadening reissue application seeks to broaden. See 37 CFR 1.175(b) and MPEP 1414-1414.01. As required by 37 CFR 1.175(b), for an application that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.

A claim is broadened if it is broader in any one respect even though it may be narrower in other respects. In the instant application, amended claim 1 is broader than original patent claim 1 because it omits the requirement that the tongue is “integral” with upwardly extending wall portion. Further, amended claims 15 and 16 are broader than original patent claims 15 and 16 because they omit the requirement that the tongue and groove device is connected to “the free portion of” the facewall. 

Accordingly, amended claims 1, 15 and 16 are broader than patent claims 1, 15 and 16 in at least one respect even though they may be narrower in other respects. However, the March 3, 

New Objections Necessitated by 41.50(b)(1) Submission
The amendments to the specification filed on March 3, 2021 are objected to as failing to comply with 37 CFR 1.173(b)(1), (d) and (g). Amended (rewritten) paragraphs must show all changes made relative to the patent, with omitted text enclosed in single brackets, and added text underlined. However, the amended paragraph, which is located at column 3, lines 10-15 of the patent, is not amended properly because:
In the 4th line of the amended paragraph, “in the rear portion of” should read “in the rear portion 24 of”.
Applicant is required to place the amendments into compliance with 37 CFR 1.173(a)-(g) in response to this Office action.

The amendments to the specification filed on March 3, 2021 are objected to as failing to comply with 35 USC 132(a) and 35 USC 251(a). 35 USC 132(a) states that no amendment shall introduce new matter into the disclosure of the invention, and 35 USC 251(a) states that no new matter shall be introduced into the application for reissue. Specifically, the new sentence added to the end of the paragraph located at column 3, lines 10-15 introduces new matter because there is no support in the original disclosure for the following subject matter:
“The wall 33, intermediate part of the tongue and groove assembly 20…”. That is, the original disclosure does not describe or provide support for the wall 33 being an intermediate part of the tongue and groove assembly 20.
“The wall 33…transfers x and y directional loads (side loads) on the clubface 17, through flange 28, to the rearwardly extending piston portion 36…”. That is, the original disclosure does not include the verb “transfers” or any other form of the verb. Further, the original disclosure does not include the terms “x and y directional loads” or “side loads”. The original disclosure does not describe or provide support for the wall 33 functioning to transfer such directional or side loads through the U-shaped flange 28 to the tongue/piston 36. Further, it is 
“…the rearwardly extending piston portion 36 (the top part of the of the tongue and groove assembly)…” That is, the original disclosure does not describe or provide support for the tongue/piston 36 being the top part of the tongue and groove assembly 20.
“…the rearwardly extending piston portion 36…that transfers these loads to and absorbed by the relatively stationary cylinder 42 to stabilized the clubface 17”. That is, the original disclosure does not include the verbs “transfers” and “absorbed” or any other form of these verbs. Further, the original disclosure does not include the term “loads” (referring to the previously recited “x and y directional loads” or “side loads”), and the original disclosure does not describe the groove/cylinder 42 as “relatively stationary”. The original disclosure does not describe or provide support for the tongue/piston 36 functioning to transfer directional or side loads to the groove/cylinder 42, and does not describe the groove/cylinder 42 as functioning to absorb such loads.
Applicant is required to cancel the new matter in the reply to this Office Action.

The amendments to the claims filed on March 3, 2021 are objected to as failing to comply with 37 CFR 1.173(b)(2) because amended patent claims 3-6, 18 and 19 should include the status indicator “(amended)”, “(twice amended”), etc. following the claim number. The status identifier “(previously presented)” should not be used in reissue applications because all amendments are made relative to the original patent, not relative to a prior amendment. Further, the status identifier “(previously presented)” is inaccurate as it relates to claim 4 since claim 4 has been newly amended. Applicant is required to place the amendments into compliance with 37 CFR 1.173(a)-(g) in response to this Office action.

The amendments to the claims filed on March 3, 2021 are objected to as failing to comply with 37 CFR 1.173(b)(2), (d) and (g). Amended claims must show all changes made relative to the patent, with omitted text enclosed in single brackets, and added text underlined. 
In claim 1, at ll. 7-8, “portion, said” should read “portion, said”.
In claim 2, at l. 1, “claim I” should read “claim 1”.
In claim 2, at l. 2, “said tongue wall portion” should read “said tongue wall portion”.
In claim 2, at l. 3, “portion, and” should read “portion, and”.
In claim 3, at l. 2, “cylinder” should read “the cylinder”.
In claim 4, at ll. 1-2, “wherein said piston portion is” should read “wherein [the tongue] said piston portion is”.
In claim 4, at l. 2, “o” should read “on”.
In claim 5, at l. 2, “rearwardly extending piston portion” should read “rearwardly extending piston portion”.
In claim 5, at ll. 2-3, “a geometric enter” should read “[the] a geometric center”.
In claim 15, at l. 5, “the [the free portion of]” should read “the [free portion of the]”.
In claim 15, at ll. 7-8, “said tongue and groove device including a horizontally” should read “said tongue and groove device including a horizontally”.
In claim 15, at ll. 8-9, “portion and slidable” should read “portion and slidable”.
In claim 16, at l. 5, “connected to the facewall” should read “connected to the [free portion of the] facewall”.
In claim 16, at ll. 8-9, “[tongue] piston” should read “[tongue] piston”.
In claim 17, at l. 6, “having [with] an integral “U’ shaped” should read “having [with] an integral “U” shaped”.
In claim 17, at l. 11, “that is) being unconnected rigidly to the rearwardly extending body portion” should read “that is] being unconnected rigidly to the rearwardly extending body portion”.
In claim 18, at ll. 1-2, “[wherein the]” should read “[wherein the tongue has a portion]”.
In claim 19, at ll. 1-2, “the piston” should read “the [tongue] piston
The period at the end of claim 23 should be underlined, i.e., this new claim should be underlined in its entirety.
The period at the end of claim 24 should be underlined, i.e., this new claim should be underlined in its entirety.
Applicant is required to place the amendments into compliance with 37 CFR 1.173(a)-(g) in response to this Office action.

Claims 17, 23, 24 and 26 are objected to because:
In claim 17, at l. 24, “the “U’ shaped” should read “the “U” shaped”.
In claim 23, at l. 4, “integral “U’ shaped” should read “integral “U” shaped”.
In claim 23, at l. 5, “the “U’ shaped” should read “the “U” shaped”.
In claim 24, at l. 11, “facewall , said” should read “facewall, said”.
In claim 24, at l. 16, “portion,. said” should read “portion, said”.
In claim 26, at l. 3, “hose!” should read “hosel”.
Appropriate correction is required.

Outstanding Objections Not Previously Overcome & Not Subject to Appeal
The following objections were made by the examiner in the non-final Office action mailed on July 11, 2019, from which the appeal to the PTAB was taken. These objections are non-appealable issues and, therefore, were not addressed or resolved on appeal. These objections remain in effect.

The substitute specification filed on April 14, 2016 is objected to for failing to comply with 37 CFR 1.173(a)(1), which requires that the entire specification, including the claims, of the patent for which reissue is requested must be furnished in the form of a copy of the printed patent, in double column format, each page on only one side of a single sheet of paper. In the April 14, 2016 amendment, column 4 of the patent has been modified by omitting the text that appears at lines 43-67, and claims 1-5 have been moved to a separate page. Further, the first page of the patent (containing the abstract) has been modified by omitting much of the text on the first page. Applicant is required to place the amendments into compliance with 37 CFR 1.173(a)-(g) in response to this Office action.

The substitute specification filed on April 14, 2016 is also objected to because the new paragraph added at col. 3, ll. 36-41 is confusing and inaccurate for the following reasons:
It is unclear how a “facewall flexure portion” can be described as being “from” the tongue and groove assembly 20. 
The structure that provides for flexure of the facewall, i.e., the tongue and groove assembly 20, cannot be accurately described as being “defined in the rear upwardly extending wall 33”.
It is not entirely clear which structure is referred to by the word “that” at line 4 of the new paragraph.
It is confusing to describe an upper area “within unrestricted movement…” (emphasis added).
It is unclear whether the term “a target line” introduced at line 5 of the new paragraph is the same target line as the one introduced at col. 1, l. 58, or a different target line.
Appropriate correction is required.

The amendments to the specification filed on June 3, 2019 are objected to as failing to comply with 37 CFR 1.173(b)(1). The precise point in the specification must be identified where any added or rewritten paragraph is located. However, the locations of the amended paragraphs are not identified accurately because:
The paragraph located at column 3, lines 16-20 is inaccurately identified as ending at “line 21”.
The paragraph located at column 3, lines 21-24 is inaccurately identified as ending at “line 25”.
Applicant is required to place the amendments into compliance with 37 CFR 1.173(a)-(g) in response to this Office action.

The amendments to the specification filed on June 3, 2019 are objected to as failing to comply with 37 CFR 1.173(b)(1), (d) and (g). Amended (rewritten) paragraphs must show all changes made relative to the patent, with omitted text enclosed in single brackets, and added text 
In the paragraph located at column 3, lines 3-9, “FIG.” has been changed to “Fig.” (see the 5th line), but the change is not shown via single brackets and underlining.
In the paragraph located at column 3, lines 16-20, “31 (the first slot),” has been improperly changed to “31(the first slot),”, i.e., the space between “31” and the parenthesis has been improperly omitted (see the 1st line).
In the paragraph located at column 3, lines 21-24, “46 (the second slot),” has been improperly changed to “46(the second slot)”, i.e., the space between “46” and the parenthesis has been improperly omitted, and the comma has been omitted without showing the change via single brackets (see the 1st line).
In the paragraph located at column 3, lines 25-31, “portion 36” has been changed to “38” (see the 1st line), but the change is not shown via single brackets and underlining.
In the paragraph located at column 3, lines 36-39, “inch” has been changed to “inches” (see the 2nd line), but the change is not shown via single brackets and underlining.
Applicant is required to place the amendments into compliance with 37 CFR 1.173(a)-(g) in response to this Office action.

The amendments to the specification and claims filed on June 3, 2019 are objected to because the claim listing does not commence on a separate sheet of the amendment document and because it contains other parts of the amendment. See 37 CFR 1.121(c)(1) and (h). Note that an amended paragraph of the specification appears at the top of the first page of the claim listing filed on June 3, 2019. This prevents proper entry of the amendments in the image file wrapper, i.e., prevents proper entry of the amendments to the specification separate from the amendments to the claims. Such creates confusion for the printer when it becomes time to print a patent issuing from the application. Appropriate correction is required in response to this Office action.

The substitute specification filed on April 14, 2016 is objected to as failing to comply with 35 USC 132(a) and 35 USC 251(a). 35 USC 132(a) states that no amendment shall 
There is no support in the original disclosure for a “facewall flexure portion” that is “from” the tongue and groove assembly 20. 
There is no support in the original disclosure for a “flexure portion” that is “defined in the rear upwardly extending wall 33”.
There is no support in the original disclosure for a “flexure portion” that “has an upper area within [with?] unrestricted movement along a target line to increase facewall flexure”.
Applicant is required to cancel the new matter in the reply to this Office Action.

The amendments to the claims filed on June 3, 2019 are objected to as failing to comply with 37 CFR 1.173(b)(2), (d) and (g). Amended claims must show all changes made relative to the patent, with omitted text enclosed in single brackets, and added text underlined. New claims must always be underlined in their entirety and must not include any text enclosed in brackets. However, the claims are not amended properly because:
In claim 10, at l. 2, “piston” should read “[tongue] piston”.
In claim 11, at l. 4, “portion upwardly” should read “portion upwardly”.
Applicant is required to place the amendments into compliance with 37 CFR 1.173(a)-(g) in response to this Office action.

Claims 1-7, 10-12, 15-19 and 23-25 are objected to because:
In claim 1, at l. 2, “and a rearwardly extending portion,” should read “[and] a rearwardly extending portion, and”.
In claims 15 and 16, at l. 2, “facewall with a” should read “facewall, [with] a”.
In claims 15 and 16, at l. 2, “and a rearwardly extending portion,” should read “[and] a rearwardly extending portion, and”.
In claim 17, at l. 2, “and a rearwardly extending body portion,” should read “[and] a rearwardly extending body portion, and”.

In claim 23, at l. 2, “and a rearwardly extending portion,” should read “a rearwardly extending portion,”.
In claim 23, at l. 21, “rearwardly extending body portion” should read “body rearwardly extending portion”. See lines 10, 18-19 and 20.
In claim 24, at l. 1, “facewall with a” should read “facewall, a”.
In claim 24, at l. 2, “and a rearwardly extending portion,” should read “a rearwardly extending portion,”.
In claim 24, at l. 8, “maximum extending” should read “maximum extent”.
In claim 24, at l. 19, “rearwardly extending body portion” should read “body rearwardly extending portion”. See ll. 17 and 18-19.
In claim 25, at l. 2, “and a rearwardly extending portion,” should read “a rearwardly extending portion,”.
In claim 25, at l. 14, “rearwardly extending body portion” should read “body rearwardly extending portion”. See claim ll. 9 and 11.
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP 608.01(o). Specifically, the specification fails to describe:
The wall 33 as “extending rearwardly and integrally upwardly from the lower portion of” the facewall 17 (claims 1 and 25, ll. 3-4) or as “extending upwardly and integrally from a lower portion of” the facewall 17 (claims 15 and 16, ll. 6-7).
The cylinder 42 as “facing forwardly” (claim 2, ll. 3-4; claim 18, ll. 3-4).
The tongue/piston 36 “with its lowest point near a target line on the clubhead” (claim 4; claim 15, ll. 9-10; claim 19).
The tongue/piston 36 as “generally symmetrical about a geometric center of the facewall” (claim 5; claim 16, ll. 8-9).
The facewall 17 as “having a periphery” (claim 7, ll. 1-2; claims 15 and 16, l. 3) and as “having at least a portion of the facewall free to move…” (claim 7, ll. 2-3; claims 15 and 16, ll. 3-5).
The facewall 17 as “having said lower portion thereof free to move along a target line relative to other portions of the clubhead” (claim 11, ll. 1-3; claim 24, ll. 3-4).
A horizontally extending and movable stabilizer, i.e., the tongue/piston 36, “connected to” the wall 33 (claim 11, ll. 3-5).
The tongue/piston 36 “projecting rearwardly from” the wall 33 (claims 15 and 16, ll. 7-8) or “extending rearwardly from” the wall 33 (claim 18, l. 2).
A “lower sole portion” of the facewall 17 as “having an integral ‘U’ shaped flange defined in a plane perpendicular to a clubhead target line with an arcuate sole portion and an upwardly extending wall portion behind the facewall” (claim 17, ll. 5-7).
The facewall 17 as having a “facewall perimeter” and a “lower portion of said facewall having an integral ‘U’ shaped flange defined in a plane perpendicular to a clubhead target line with a wall portion extending integrally rearwardly and upwardly from the ‘U’ shaped flange” (claim 23, ll. 3-6).
The facewall 17 as having a “facewall perimeter” (claim 24, l. 3) and a “lower portion having an integral ‘U’ shaped flange defined in a plane perpendicular to a clubhead target line with an arcuate lower portion and an integrally rearwardly and upwardly extending wall portion behind the facewall” (claim 24, ll. 4-7).
The hosel 16 as “projecting forwardly from the facewall ball striking surface when viewed from the toe side of the clubhead toward the heel side of the clubhead” (claim 26, ll. 3-5).
Correction is required.

The specification is objected to because:
In col. 1, at l. 53, it appears that “affected” (i.e., influenced) should read “[affected] effected” since “effected” means brought about.

In col. 1, at ll. 56-58, “The upper edge of the rear leg has unrestricted movement fore and aft along the clubhead target line” is inaccurate because the upper edge of the upwardly extending wall 33 cannot be accurately described as having “unrestricted” forward and rearward movement relative to the body rearwardly extending portion 24. Instead, movement of the upper edge of the wall 33 is constrained by both the wall’s attachment to the U-shaped flange 28 and the slidable connection between the rear portion 24 and the tongue and groove assembly 20.
In col 1, at l. 65, the acronym PTFE should be defined since this is its first occurrence in the specification. See the definition provided later at col. 3, l. 57.
In col. 1, at l. 66, and in col. 3, at ll. 43 and 45, the trademark “Alemite” should be both capitalized and accompanied by the generic terminology. Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
In col. 2, at ll. 31-57, the brief description of the drawings fails to mention section lines 1-1 and 3-3 shown in Fig. 4.
In the amended paragraph located at col. 3, ll. 10-15, “a U-shaped flange 28 that includes…arcuate complementary cylinder or groove 42…” (ll. 2-4) is inaccurate because the cylinder or groove 42 is not included in the flange 28.
In the amended paragraph located at col. 3, ll. 10-15, “clubface 17” (l. 4) is inconsistent with the description of element 17 as a “facewall” at col. 3, ll. 1, 5-7, 11, 63 and 64.
In the amended paragraph located at col. 3, ll. 16-20, “clubface 17” (ll. 1 and 4) is inconsistent with the description of element 17 as a “facewall” at col. 3, ll. 1, 5-7, 11, 63 and 64.
In the amended paragraph located at col. 3, ll. 21-24, “from…and” (l. 2) should read either “[from] between…and” or “from…[and] to”.
In the amended paragraph located at col. 3, ll. 21-24, “diagonal line 39” (ll. 2-3) is inconsistent with the description of element 39 as a “point” at col. 3, l. 18. See also “angular line 39” at col. 3, l. 66.

In the amended paragraph located at col. 3, ll. 25-31, “clubface 17” (ll. 3-4) is inconsistent with the description of element 17 as a “facewall” at col. 3, ll. 1, 5-7, 11, 63 and 64.
In col. 3, at l. 35, “clubface 17” is inconsistent with the description of element 17 as a “facewall” at col. 3, ll. 1, 5-7, 11, 63 and 64.
In the amended paragraph located at col. 3, ll. 36-39, “groove 31” (l. 1) is inconsistent with the description of element 31 as a “slot” at col. 3, l. 16.
In the amended paragraph located at col. 3, ll. 36-39, “wall portion 29” (l. 1) is inconsistent with the description of element 29 as an “extreme lower portion” at col. 3, l. 10-11.
In the amended paragraph located at col. 3, ll. 36-39, “groove 46” (l. 2) is inconsistent with the description of element 46 as a “slot” at col. 3, l. 21. 
In the amended paragraph located at col. 3, ll. 36-39, “is rearward” (ll. 2-3) should read “[is] in rearward”.
In col. 3, at l. 46, “50, and” should read “[50,] 50 and”.
In col. 3, at l. 50, “dumber” should read “[dumber] chamber”.
In col. 3, at ll. 51-52, “the viscosity in the chamber 48 is not altered by the addition of lubricant through fitting 52” is inaccurate because it contradicts the laws of physics. The lubricant necessarily possesses a certain viscosity that necessarily alters the viscosity in the chamber 48.
In col. 3, at ll. 54-56, “the pressure of fluid or air in chamber 48 has no effect on the movement of piston 36 in groove 42” is inaccurate because it contradicts the laws of physics. Any pressure of fluid or air in the chamber necessarily applies a certain force to the piston which necessarily effects the movement of the piston.
In col. 3, at l. 56, “piston 36” is inconsistent with the description of element 36 as a “tongue” at col. 3, ll. 41 and 59-60.

In the amended paragraph located at col. 3, l. 65 – col. 4, l. 2, “angular line 40” (l. 1) is inconsistent with the description of element 40 as a “point” at col. 3, l. 18.
In the amended paragraph located at col. 3, l. 65 – col. 4, l. 2, “The extension of groove 46 to angular line 40 at the toe” (l. 1) contradicts col. 3, ll. 21-24, which states that the slot 46 “extends from diagonal line 81 at the toe [to] diagonal line 39 at the heel”.
In the amended paragraph located at col. 3, l. 65 – col. 4, l. 2, it appears that “heel club” (l. 2) should read “[heel] club heel”.
In the amended paragraph located at col. 4, ll. 6-14, “groove” (l. 6) should read “groove 42”.
Appropriate correction is required.

The drawings are objected to because:
In Fig. 2, reference number 42 should be changed to 46. See groove 42 in Fig. 3 and slot 46 in Fig. 4.
In Fig. 4, the lead line for reference number 42 is not directed to the groove (see Fig. 3; col. 3, ll. 13-15). Instead, it is directed to the slot 46.
In Fig. 5, the lead line for reference number 17 is not directed to the facewall (see Figs. 1 and 6; col. 2, l. 67 – col. 3, l. 1).
In Fig. 5, the lead line for reference number 43 is not directed to the wall in the rear body portion 24 delineating the groove 46 (see Fig. 4; col. 3, ll. 38-39).
In Fig. 7, reference number 18 should be changed to 17. See facewall 17 in Figs. 1, 5 and 6.
The drawings fail to comply with 37 CFR 1.84(p) because reference number 38 (see the amended paragraph located at col. 3, ll. 25-31) and reference number 54 (see col. 3, l. 44) do not appear in the drawings.
The objections to the drawings will not be held in abeyance.

This reissue application is defective because it does not include an Application Data Sheet (ADS) identifying the patent owner (assignee) as the reissue applicant. As stated in 37 

The ADS filed on February 27, 2018 is defective for the following reasons:
The Domestic Benefit Information is not filled in. Therefore, the ADS does not accurately identify the instant application as a reissue application. 
The Applicant Information is not filled out completely/properly. Therefore, the ADS does not identify the patent owner (assignee) as the reissue applicant. 
The Assignee Information is not filled out completely/properly. Therefore, the ADS does not clearly identify the assignee. 
Correction is required in response to this Office action. See the proper content and format for the Domestic Benefit Information, Applicant Information, and Assignee Information provided by the examiner in the July 11, 2019 Office action (pp. 15-16). 

The corrected ADS filed on June 3, 2019 is defective for the following reasons:
The changes made relative to the previous ADS are not shown by the required markings, i.e., underlining for insertions, and strikethrough or brackets for text removed. See 37 CFR 1.76(c)(2).
The Domestic Benefit Information is inaccurate because it identifies this application as Application Number “13677500”. The correct Application Number is “13677820”.
The Applicant Information is not filled out completely/properly. Specifically, the “Mailing Address Information For Applicant” is not provided. Therefore, the ADS does not properly identify the patent owner (assignee) as the reissue applicant. 
Correction is required in response to this Office action.

Response to Arguments
As explained above, the applicant’s arguments that accompany the submission filed on November 9, 2020 are devoted to the assertion that the PTAB erred in its interpretation of the original disclosure. As also explained above, the PTAB’s findings concerning the original disclosure are binding upon the examiner. It would be inappropriate for the examiner to consider or comment on the applicant’s assertion that the PTAB erred in its findings. Further, it would be improper for the examiner to adopt an interpretation of the original disclosure—such as the applicant’s attempted redefinition of the term “tongue”—that contradicts the PTAB’s finding. 

It is noted that, in the arguments that accompany the November 9, 2020 submission, the applicant improperly asserts that the subject matter recited in patent claims 1, 2, 17 and 18 provides support for the applicant’s attempted redefinition of the term “tongue”. Such a position is improper because the subject matter that the applicant cites from patent claims 1, 2, 17 and 18 was not part of the original disclosure, i.e., was neither recited in the original claims of Application No. 13/741,500 nor in the original specification. Rather, the subject matter that the applicant’s cites from patent claims 1, 2, 17 and 18 was added to the claims during the earlier-concluded examination of Application No. 13/741,500. Such subject matter does not constitute any part of the original disclosure and, therefore, cannot be relied upon to establish a proper interpretation of the original disclosure. See the further explanation in Footnote 3 (p. 6) above.

Final Action
Applicant’s submission under 37 CFR 41.50(b)(1) necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Remarks
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail6 to:	Commissioner for Patents
United States Patent & Trademark Office

Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/GAS/ and /rds/



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Patent No. 9,044,653 B2.
        2 This is how one of ordinary skill in the art would understand the ordinary meaning of the applicant’s use of “tongue and groove assembly” in defining element 20.
        3 While not specifically addressed by the PTAB, the examiner notes that original claims 1, 8 and 15 of Application No. 13/741,500 recited “a wall portion extending upwardly from a lower portion of the facewall, and a horizontally elongated piston or tongue projecting rearwardly from the wall portion slidable in the rearwardly extending portion”. Thus, consistent with the PTAB’s findings, original claims 1, 8 and 15 defined the piston/tongue 36 as projecting rearwardly from an upwardly extending “wall portion”, i.e., the original claims defined the piston/tongue 36 as separate and distinct from the “rear leg” or upwardly extending wall 33 of the U-shaped flange 28.
        4 Claim 11 is not included in the claim listing filed with the March 3, 2021 supplemental submission. The current version of claim 11 appears in the claim listing included in the June 3, 2019 amendment.
        5 Claim 12 is not included in the claim listing filed with the March 3, 2021 supplemental submission. The current version of claim 12 appears in the claim listing included in the June 3, 2019 amendment.
        6 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.